Citation Nr: 1816593	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-29 022A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability, on a schedular basis.

3.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability, on an extraschedular basis.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Lisa McNair Palmer, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1998 to March 1999, from September 2002 to July 2003, and from November 2006 to March 2008, with periods of National Guard service.  During his periods of service, the Veteran earned the National Defense Service Medal, Army Service Ribbon, Armed Forces Reserve Medal with Device, Army Achievement Medal, Army Reserve Component Achievement Medal, and Global War on Terrorism Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Subsequently, jurisdiction transferred to the RO in Little Rock, Arkansas.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue of hearing loss has been raised by the record in the July 2017 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability, on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed PTSD is likely the result of his active service.

2.  Even considering his complaints of pain, pain on motion, and functional loss, the Veteran's lumbar spine disability has not resulted in forward flexion limited to 30 degrees or less, favorable ankylosis or the entire thoracolumbar spine, or incapacitating episodes for the period prior to March 7, 2016.

3.  Even considering his complaints of pain, pain on motion, and functional loss, the Veteran's lumbar spine disability has not resulted in unfavorable ankylosis of the entire thoracolumbar spine for the period from March 7, 2016.  

4.  Resolving any doubt in the Veteran's favor, his service-connected disabilities render him unable to gain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection are met for PTSD.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).

2.  For the period prior to March 7, 2016, the criteria for a disability rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2017).

3.  For the period starting March 7, 2016, the criteria for a 40 percent disability rating, and no more, for a lumbar spine disability have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2017).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection - PTSD 

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for PTSD specifically requires that the record show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (requiring mental disorder diagnoses to conform with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5)); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).  

With regard to present disability, the Veteran was diagnosed with PTSD, in conformity to DSM-5 criteria, during his December 2016 VA PTSD examination.  Therefore, the first elements of Shedden and 38 C.F.R. § 3.304(f) are met.

With regard to an in-service event or stressor, the Veteran has asserted that he experienced a stressor event that has resulted in his PTSD.  At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his PTSD is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154(b) are not applicable.

Nevertheless, in a February 2010 lay statement, the Veteran stated that he witnessed a Humvee being rear-ended by a semi-truck that failed to stop.  The Humvee rolled several times and one of the occupants was ejected.  The soldier suffered massive head trauma, which was ultimately fatal.  The Veteran's stressor has been verified.  As such, the second elements of Shedden and 38 C.F.R. § 3.304(f) are also met.

The remaining question is whether there is a medical nexus between the Veteran's in-service stressor and his current PTSD.  

After reviewing the record, the Board finds that the evidence preponderates in support of a finding of nexus.  

In April 2010, the Veteran appeared for a VA PTSD examination.  The examiner noted diagnoses of PTSD in 2008 and 2009, as well as treatment for depression in 1999.  The examiner further noted that the Veteran described traumatic experiences that occurred while he was on active duty in Iraq that were sufficient to lead to PTSD.  The Veteran also described several symptoms indicative of PTSD that were causing him some difficulty after his separation from service; however, he stated that most of those symptoms have faded, resolved, or were no longer giving him difficulty.  

The Veteran reported that he was in several convoys in which vehicles were hit by improvised explosive devices and witnessed the aftermath of those attacks.  However, his most traumatic experience was witnessing an accident where an 18-wheeler crashed into a Humvee, flipping the Humvee over.  A friend was decapitated in the accident.  

The Veteran indicated that he occasionally had some memories of his combat experiences.  He described having a period when he had an increased level of dreams recalling his experiences, though the dreams had diminished.  

He also described one episode of becoming distressed because of stimuli that reminded him of his combat experience; however, he no longer displayed avoidance.  He stated that he had some increased alcohol use after separation, but had since discontinued its use.  He denied current social or emotional withdrawal or detachment, frequent awakenings, difficulty with irritability, excess startle reaction, and hypervigilance.

The examiner indicated that the Veteran had no psychiatric diagnosis, as the history provided did not indicate symptoms to warrant a diagnosis of PTSD.  Although the Veteran described some occasional painful memories and decrease in social activities, all other symptoms of PTSD had dissipated.  Thus, the examiner opined that a diagnosis of PTSD was not appropriate.  

The Veteran appeared for another VA PTSD examination in March 2014.  The examiner indicated that the Veteran did not have a diagnosis of PTSD that conformed to DSM-5 criteria.  

The Veteran reported a stressor related to his marital condition.  He also reported that a soldier in his convoy had been killed, which he observed from a distance.  Based on chart review and clinical interview, the examiner opined that there was insufficient evidence to meet diagnostic criteria for PTSD or any other mental health disorder related to active duty military service.

In December 2016, the Veteran appeared for a VA PTSD examination.  The examiner diagnosed PTSD, in conformity to DSM-5 criteria.  After reviewing the Veteran's 2010 and 2014 examinations, in addition to treatment notes, the examiner noted that the Veteran's functioning had declined and his symptom array met the diagnostic criteria for PTSD, as his symptoms appeared to have increased somewhat after he stopped working.  

The Veteran reported witnessing his friend being killed as a result of a motor vehicle accident.  The Veteran endorsed recurrent distressing dreams; persistent avoidance of distressing memories, thoughts, or feelings about or closely associated with the event; markedly diminished interest or participation in significant activities, as well as feelings of detachment or estrangement from others; and sleep disturbance that caused significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran also reported symptoms such as depressed mood, anxiety, and chronic sleep impairment.  

Based on chart review and clinical interview, the examiner opined that the Veteran met the diagnostic criteria for PTSD, which is at least as likely as not related to his active duty military service.  

With regard to whether the Veteran has a diagnosis of PTSD related to his reported stressor, the record contains contradictory evidence.  The April 2010 and March 2014 examiners noted that the Veteran did not meet the criterion for a diagnosis of PTSD.  Contrary to the April 2010 and March 2014 examiners, the December 2016 examiner determined that the Veteran met the diagnostic criteria for PTSD, which was at least as likely as not related to his active duty military service.  Thus, the Board finds the medical evidence for and against the existence of a nexus between the Veteran's PTSD and the corroborated stressor is at least in relative equipoise.  Thus, the Board concludes that the final elements of Shedden and 38 C.F.R. § 3.304(f) are also met.  38 U.S.C. § 5107(b) (2012).  

The remaining medical and lay evidence includes VA and private treatment records, buddy statements, and the Veteran's own statements, including his July 2017 hearing testimony.  This evidence is consistent with the VA examinations of record.
Having established all elements of service connection, the Veteran's claim for service connection for PTSD is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating - Lumbar Spine Disability

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when assigning disability ratings.  See generally 38 C.F.R. § 4.1.  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability is currently evaluated under DC 5237, applicable to lumbosacral strain.  38 C.F.R. § 4.71a.  Diagnostic Code 5237 is rated under the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2017).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2017).

Intervertebral Disc Syndrome (IVDS) is rated either under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the high evaluation when all disabilities are combined.  Under the Formula for Rating IVDS, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest and prescribed by a physician and treatment by a physician.

The criteria under the General Rating Formula for Diseases and Injuries of the Spine are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a (2017).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1). 

A.  Before March 7, 2016

After a careful review of the record, the Board finds that the Veteran's lumbar spine disability warrants no more than a 20 percent disability rating prior to March 7, 2016.

The Veteran appeared for a VA spine examination in April 2010.  The examiner diagnosed degenerative joint disease of the lumbar spine with osteoarthritis and spinal stenosis of the lumbar spine due to disc disease with central disc protrusion.  

The Veteran indicated that he experienced constant sharp pain, numbness, and tingling in his back to the back of his knee and into his right foot.  Severity was mild.  The Veteran denied incapacitating episodes.  

The Veteran endorsed flare-ups.  He described them as severe, occurring every three days, and lasting all day.  They were precipitated by daily activities and alleviated by time, rest, and medication.  The Veteran also endorsed additional limitation of motion and functional impairment during the flare-up.

Associated symptoms included stiffness, fatigue, spasm, decreased motion, numbness, paresthesia, and fecal urgency secondary to decreased sensation.  The Veteran stated that he walked unaided and did not use a brace.  He reported that he could walk about 100 yards at a very slow pace.  He also reported mobility difficulties, such as walking, transfer into and out of cars, and taking stairs. 

Range of motion testing showed forward flexion of 0 to 60 degrees on active and passive range of motion, with pain beginning and ending at 60 degrees; extension from 0 to 30 degrees on active and passive range of motion, with pain beginning and ending at 30 degrees on active and passive range of motion.  There was no loss of range of motion on repetition.  There was no ankylosis.  The primary factor regarding functional loss was pain.  

The Veteran appeared for a VA examination in March 2014.  The examiner diagnosed degenerative joint disease of the lumbar spine.  The Veteran reported that his back had worsened, as he was in constant pain.  The Veteran endorsed flare-ups.  He described them as severe, with pain and numbness that went down his right leg.  He was unable to estimate any additional loss of range of motion.

Range of motion testing showed forward flexion ended at 60 degrees, with pain beginning at 50 degrees; extension ended at 10 degrees, with pain beginning at 10 degrees.  The Veteran was able to perform repetitive use testing with at least three repetitions.  Post-test forward flexion ended at 50 degrees and post-test extension ended at 10 degrees.  

The Veteran did have functional loss and additional limitation in range of motion following repetitive-use testing, to include less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing and/or weight-bearing.  The examiner indicated that pain was worse with repetitive-use and the Veteran lost ten degrees flexion.  The Veteran also had mild tenderness in the thoracolumbar spine.  There was no ankylosis.  

After review of the competent medical evidence regarding the Veteran's lumbar spine disability, a rating in excess of 20 percent prior to March 7, 2016 is not warranted.  The evidence of record does not show forward flexion of the thoracolumbar spine of 30 degrees or less, nor is there any evidence that would suggest that the Veteran has been diagnosed with ankylosis of his thoracolumbar spine.  

With regard to the Formula for Rating IVDS Based on Incapacitating Episodes, each of the VA examiners concluded that the Veteran did not have IVDS.  As such, an increased rating cannot be granted under this Formula.  

B.  After March 7, 2016

After a careful review of the record, the Board finds that the Veteran's lumbar spine disability warrants a 40 percent disability rating from March 7, 2016.  

On March 7, 2016, the Veteran underwent a physical examination conducted contemporaneously with the Veteran's application for Social Security benefits.  Upon examination, Dr. T. H. determined that the Veteran's range of motion was more closely approximated with 30 degrees of flexion.  

In April 2016, the Veteran appeared for a VA back examination.  The examiner diagnosed degenerative arthritis of the spine.  The Veteran endorsed flare-ups that occurred twelve times monthly, depending on his activity.  The flare-ups typically lasted for one day.  The Veteran reported being able to stand for two minutes, as well as walk twenty yards.  He reported use of a grabber, as he was unable to bend and pick up objects.  When he was not experiencing a flare-up, the Veteran reported being able to walk one-eighth of a mile and stand for fifteen to thirty minutes.  

Range of motion showed flexion from 0 to 40 degrees and extension from 10 to 0 degrees, with pain.  The examiner noted pain contributed to limited range of motion and caused functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions, though no additional functional loss was noted.  There was evidence of mild localized tenderness in the right lumbar region that did not result in abnormal gait or abnormal spinal contour.  The examiner indicated that the Veteran's disability contributed to disturbance of locomotion, and well as interference with sitting and standing.  There was no ankylosis.  

The remaining medical and lay evidence includes VA and private treatment records, as well as the Veteran's own statements and hearing testimony.  This evidence is consistent with the VA examinations of record.

The Board finds that the evidence supports the assignment of a 40 percent disability evaluation for the service-connected lumbar spine disability from March 7, 2016.  The Veteran's March 7, 2016 Social Security examination report shows his forward flexion ended at 30 degrees.  Thus, a 40 percent rating is warranted as of the date of the examination.  The Board notes that this is the earliest ascertainable date upon which the Veteran's lumbar spine disability met the criteria for the 40 percent rating.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  

With regard to the Formula for Rating IVDS Based on Incapacitating Episodes, each of the VA examiners concluded that the Veteran did not have IVDS.  As such, an increased rating cannot be granted under this Formula.  

The Board has considered the totality of the symptoms of the Veteran's lumbar spine disability and they have been factored into the Board's decision to continue the Veteran's 20 percent disability rating for the period prior to March 7, 2016 and grant a 40 percent disability rating for the period from March 7, 2016.  

TDIU

The Veteran contends that he is unable to be employed because of his service- connected disabilities, primarily due to his back disability.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment cause by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In order for a Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other Veterans who meet the basic schedular criteria.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 361.

The Veteran is service-connected for sleep apnea, evaluated as 50 percent disabling; degenerative joint disease of the lumbar spine with osteoarthritis, currently evaluated as 40 percent disabling; left ankle strain, evaluated as 10 percent disabling; radiculopathy, left lower extremity associated with degenerative joint disease of the lumbar spine with osteoarthritis, evaluated as 10 percent disabling; radiculopathy, right lower extremity associated with degenerative joint disease of the lumbar spine with osteoarthritis, evaluated as 10 percent disabling; inguinal hernia, evaluated as 10 percent disabling; residual scar, status post umbilical hernia repair, evaluated as 0 percent disabling; and hypertension, evaluated as 0 percent disabling.  As the schedular evaluations for these disabilities combine to 80 percent, the schedular rating requirements for TDIU under 38 C.F.R. § 4.16(a) are satisfied.

However, the evidence must still show that the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disabilities in order to be entitled to a TDIU.

The record reflects that the Veteran was last employed in October 2014 for a hosiery manufacturer as a machine technician. 

In February 2016, the Veteran submitted a residual functional capacity evaluation conducted in November 2015, contemporaneously with the Veteran's application for Social Security benefits.  Dr. J. S. indicated that the Veteran was able to sit or stand for one hour at a time and walk for ten to thirty minutes at a time.  During an eight-hour workday, the Veteran could only sit, stand, or walk for one hour, though not continuously and only if allowed to the lay down or change positions frequently.  

Dr. J. S. indicated that the Veteran was able to occasionally lift and carry a maximum of twenty pounds.  Use of his bilateral hands and feet for repetitive movements was limited.  The Veteran could also occasionally bend, squat, crawl, climb, reach, and conduct activities that required fine or gross manipulation.  He was mildly restricted from participating in activities that involved unprotected heights and being around machinery.  He was moderately restricted from driving.  

Given a job within the aforementioned parameters, Dr. J. S. opined that the Veteran would not be able to perform such work on a sustained and continuing basis, as he would need to be able to have breaks that would allow him to lie down.  He opined that the Veteran's impairments would interfere with his ability to engage in work that required a consistent pace of production.  

Based on his observation and treatment, Dr. J. S. further opined that the Veteran would experience symptoms which would reasonable be expected to cause distraction from job tasks or result in a failure to complete job tasks in a timely manner.  He also anticipated that the Veteran's impairments or treatment would cause him to be absent more than three times a month.  The Veteran's medication was also noted to cause interference with his ability to concentrate or reason effectively, as they caused drowsiness.  

The Veteran appeared for a VA sleep apnea examination in March 2016.  The examiner opined that the Veteran's sleep apnea did not affect his ability to work.  

The Veteran appeared for VA back, ankle, hernia, and hypertension examinations in April 2016.  The examiner opined that the Veteran's back and ankle disabilities affected his ability to work.  The examiner indicated that it would be difficult for the Veteran to do tasks involving physical activity, prolonged standing or walking; however, he could do seated work with frequent breaks.  The examiner noted that the Veteran was able to drive an hour and a half to VA, although he noted that the Veteran was having pain.  The examiner indicated that the Veteran's hernia and hypertension would not affect his ability to work.

The Veteran appeared for a VA PTSD examination in December 2016.  The examiner noted that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported that he last worked in October 2014.  At that time, the Veteran worked at a pantyhose factory where he was in charge of maintenance.  He had worked for the company for twenty years before leaving due to back problems.  

The Veteran testified at a videoconference hearing in July 2017.  The Veteran testified that he had many chiropractor and VA appointments that caused him to miss several days of work each week.  The Veteran stated that he could no longer work due to the flare-ups, which caused work restrictions.  The Veteran further testified that he was unable to find other employment due to his back disability, as he was participating in physical therapy three times a week and his inability to sit for long periods of time.  

The Board has been presented with positive and negative evidence regarding the impact of the Veteran's service-connected disabilities has on his employability.  When looking at the effects of the Veteran's service-connected disabilities taken together, the Board finds that the Veteran is not capable of obtaining and maintaining substantially gainful employment.  

The Board notes that the Veteran's March 2016 sleep apnea and April 2016 hernia and hypertension examinations indicate no functional impairment as it relates to the Veteran's ability to work.  However, the Veteran's February residual functional capacity evaluation and April 2016 ankle and back examinations indicate that the Veteran's impairments would interfere with his ability to engage in work that involving physical activity, prolonged standing or walking.  Further, the Veteran's December 2016 PTSD examination notes impairment in occupational functioning.  

The Board also notes the limitations of the Veteran's educational and vocational background.  The Veteran testified that he has a high school education, with some vocational training in electronics.  There is no evidence of any type of special training upon separation from the military.  

As the evidence for and against the Veteran's claim is in relative equipoise, and in resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU are met.  Accordingly, the claim is granted.  


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is granted.

For the period prior to March 7, 2016, a disability rating in excess of 20 percent for a lumbar spine disability is denied.

For the period starting March 7, 2016, a 40 percent disability rating, but no higher, for a lumbar spine disability is granted.  

Entitlement to TDIU is granted.



REMAND

Where a service-connected disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, an extraschedular evaluation may be assigned.  38 C.F.R. § 3.321(b).  Such consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Here, with regard to the Veteran's back condition alone, the schedular criteria do not reasonably describe the Veteran's disability level and symptomatology.  The medical evidence shows that the Veteran's degenerative joint disease of the lumbar spine with osteoarthritis results in pain, limitation of motion, and functional loss.  During his April 2016 back examination, the Veteran endorsed flare-ups that occurred twelve times monthly and typically lasted for one day.  The Veteran also reported only being able to stand for two minutes when experiencing a flare-up.  The Veteran also testified during his July 2017 hearing that the pain from his back affects his sleep.  These symptoms are outside those described by the applicable Diagnostic Code. 

Second, these symptoms have resulted in marked interference with employment.  At his July 2017 hearing, the Veteran testified that he missed one or two days a week due to VA and chiropractor appointments.  Flare-ups also interfered with his ability to work without restrictions.  He ultimately submitted a letter of resignation in January 2015.

Because the first two criteria are met, an extraschedular evaluation may be appropriate here.  The Board thus remands this issue for consideration by the Under Secretary for Benefits or the Director of the Compensation and Pension Service. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim of entitlement to an extraschedular rating for the Veteran's lumbar spine disability to the Under Secretary for Benefits or the Director, Compensation Service pursuant to 38 C.F.R. § 3.321(b).

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


